Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of US 10474682 B2 in view of Forman (US 2011/0060716 ) and further in view of Chepuri (US 8,438,277).  
Claim 1 of ‘682 teaches all the elements of instant claim 1 except “wherein the cluster comprises a plurality of sites, wherein each site of the plurality of sites comprises a subset of the plurality of indexers” and “wherein the data replication instructions further identify a number of sites from the plurality of sites across which to store the replicated copy of the data determined in accordance with a site replication factor.” See chart below. 
However,  Forman US 20110060716 A1 teaches 
“wherein the cluster comprises a plurality of sites, wherein each site of the plurality of sites comprises a subset of the plurality of indexers”  in 
[0046] Cluster analysis, which relates to grouping or segmenting a collection of objects (also called observations, individuals, cases, or data rows) into subsets or `clusters`, may be used to develop a model. Objects within each cluster are determined to be more closely related to one another than objects assigned to different clusters. A degree of similarity (or dissimilarity) is determined between the individual objects being clustered. In some embodiments, the model 130 may be developed by using the clustering technique. Web sites may be grouped into a cluster based on the quantified associations between pairs of the web sites or otherwise based on the search queries associated with the web sites. This allows the identification of sets of web sites that can usefully be treated as similar. . 

[0047] In this embodiment, when a user accesses any one site included in the cluster B, past searches associated with other web sites within the cluster B (e.g., CDnow.com, CDuniverse.com, and CDbaby.com) may be carried over, while past searches from sites within cluster A may be excluded. The model 130 may be developed by using well-known clustering algorithms such as K-means, latent Dirichlet allocation (LDA), approximate clique-finding and others. 

(Examiner finds past searches are indexers and that each site comprise a subset of past searches). 
Forman and claim 1 of ‘682 are analogous art because they are from the same field of endeavor as applicant’s claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the cluster in claim 1 of ‘682 to include “wherein the cluster comprises a plurality of sites, wherein each site of the plurality of sites comprises a subset of the plurality of indexers” as taught by Forman. The motivation would have been to allow a user to quickly find relevant information by searching closely related clusters. See Forman ¶ 46. 
It appears claim 1 of ‘682 and Forman fail to explicitly teach and “wherein the data replication instructions further identify a number of sites from the plurality of sites across which to store the replicated copy of the data determined in accordance with a site replication factor.”
However, Chepuri US 8438277 B1 teaches “wherein the data replication instructions further identify a number of sites from the plurality of sites across which to store the replicated copy of the data determined in accordance with a site replication factor” in the abstract 
A computer-implemented method for preventing data inconsistency within computer clusters may include (1) identifying a computer cluster includes (a) a plurality of nodes located at a plurality of sites, (b) a plurality of storage devices that store mirrored data at the sites, (c) at least one network communication link that enables nodes located at different sites to communicate with one another, and (d) at least one storage communication link that enables nodes to communicate with storage devices located at different sites, (2) detecting a communication failure that prevents communication via the storage communication link without preventing communication via the network communication link, (3) identifying a preference order that ranks the sites within the computer cluster by preference, and then (4) satisfying detach requests initiated by nodes within the computer cluster in the order specified by the preference order. Various other systems, methods, and computer-readable media are also disclosed.

Col. 6:26:37 
(28) The phrase "computer cluster," as used herein, may refer to a group of two or more nodes (e.g., nodes 206(1)-(N)) that are capable of communicating with one another in order to collectively perform one or more tasks, such as providing access to various services (such as applications or databases). Computer clusters may also incorporate one or more shared resources (such as storage devices 210(1)-(N)) that stored mirrored data at multiple sites (such as sites 202(1)-(N)). Examples of computer clusters include, without limitation, high-availability clusters, load-balancing clusters, Beowolf clusters, high-performance computing clusters, or any other suitable computer clusters.

(Examiner finds “mirror data” is a replicated copy; Examiner finds “multiple” includes some replication factor). 
Chepuri and claim 1 of ‘682 are analogous art because they are from the same field of endeavor as applicant’s claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the data replication instructions in claim 1 of ‘682 to include wherein the data replication instructions further identify a number of sites from the plurality of sites across which to store the replicated copy of the data determined in accordance with a site replication factor”” as taught by Chepuri. The motivation would have been “preventing application unavailability and data inconsistency within computer clusters in an effective, predictable manner.” Chepuri col. 1:27-38. See also Chepuri col. 2:19-30. 

US 10474682 B2
17/230,646
Claims
1. A method, comprising: 


receiving, at a selected indexer within a plurality of indexers in a cluster, data from a forwarder indexer, wherein the selected indexer is designated as a primary indexer for the data, 
wherein the primary indexer has primary responsibility for responding to search queries pertaining to the data; 





	


receiving, at the selected indexer, data replication instructions from a master node of the cluster, wherein the data replication instructions comprise a list of other indexers in the cluster for storing a replicated copy of the data, 

wherein a number of the other indexers is determined in accordance with a replication factor configured for the cluster, 








and wherein the other indexers are designated as secondary indexers for the data, wherein the secondary indexers have secondary responsibility for responding to search queries pertaining to the data replicated between the primary indexer and the secondary indexers; 

and transmitting, from the selected indexer, the data to the other indexers for replication.


31. (New) A method, comprising: 


receiving, at a selected indexer within a plurality of indexers in a cluster, data from a forwarder indexer, wherein the selected indexer is designated as a primary indexer for the data,
 wherein the primary indexer is operable to respond to search queries pertaining to the data, 


wherein the cluster comprises a plurality of sites, wherein each site of the plurality of sites comprises a subset of the plurality of indexers; 

receiving, at the selected indexer, data replication instructions from a master node of the cluster, wherein the data replication instructions identify a number of other indexers in the cluster for storing a replicated copy of the data 

determined in accordance with a replication factor configured for the cluster, 
and 

wherein the data replication instructions further identify a number of sites from the plurality of sites across which to store the replicated copy of the data determined in accordance with a site replication factor; 














and transmitting, from the selected indexer, the data to the other indexers for replication.




Allowable Subject Matter
If the double patenting rejections are overcome, then claims 31-50 would be allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/         Primary Examiner, Art Unit 2159